NO. 12-19-00131-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

 ROBEY LEE JONES,                                   §      APPEAL FROM THE
 APPELLANT

 V.                                                 §      COUNTY COURT AT LAW NO. 2

 THE STATE OF TEXAS,
 APPELLEE                                           §      ANGELINA COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
        Robey Lee Jones, acting pro se, appeals from a conviction for resisting arrest, search, or
transport, a Class A misdemeanor. Under the rules of appellate procedure, the notice of appeal
must be filed within thirty days after the sentence is imposed or suspended in open court, or after
the day the trial court enters an appealable order; or within ninety days if the defendant timely files
a motion for new trial. See TEX. R. APP. P. 26.2(a). Rule 26.3 provides that a motion to extend
the time for filing a notice of appeal must be filed within fifteen days after the deadline for filing
the notice of appeal. TEX. R. APP. P. 26.3. In this case, sentence was imposed on February 25,
2019, and the notice of appeal was due to be filed no later than March 27, 2019. According to the
case information sheet from the Angelina County District Clerk, Appellant did not file a motion
for new trial. Appellant filed his notice of appeal on April 3 and did not file a motion for extension
of time to file the notice of appeal.
        On April 8, 2019, this Court notified Appellant that the information received failed to show
the jurisdiction of the Court, i.e., there was no notice of appeal filed within the time allowed by
Rule 26.2 and no timely motion for an extension of time to file same as permitted by Rule 26.3.
The notice further advised Appellant that the appeal would be dismissed unless the information
was amended on or before April 18, 2019, to show this Court’s jurisdiction. That deadline passed
without a response from Appellant.
         “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). When, as in this case, “a notice of appeal, but no motion for
extension of time, is filed within the fifteen-day period, the court of appeals lacks jurisdiction to
dispose of the purported appeal in any manner other than by dismissing it for lack of jurisdiction.”
Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996). This Court is not authorized to extend
the time for perfecting an appeal except as provided by the Texas Rules of Appellate Procedure. 1
See TEX. R. APP. P. 26.2, 26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998); Olivo, 918 S.W.2d at 522.                 In the present case, Appellant’s appeal is untimely. 2
Accordingly, we dismiss Appellant’s appeal for want of jurisdiction. See TEX. R. APP. P. 43.2(f).
Opinion delivered April 24, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)


         1
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR, 2017 WL
631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for publication)
(dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without permission from
court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).
         2
         We also note that the trial court’s certification of the right to appeal states that this is a plea bargain case
and Appellant has no right of appeal and that Appellant waived the right of appeal.


                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 24, 2019


                                         NO. 12-19-00131-CR


                                       ROBEY LEE JONES,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                            Appeal from the County Court at Law No. 2
                          of Angelina County, Texas (Tr.Ct.No. 19-0245)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.